FILED
                                                                      United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                           Tenth Circuit

                            FOR THE TENTH CIRCUIT                         September 17, 2019
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 JUAN SAUCEDO-MIRANDA, a/k/a
 Antonio Garcia-Reyna, a/k/a Jose Lopez,
 a/k/a Juan Medina,

       Petitioner,

 v.                                                           No. 18-9578
                                                          (Petition for Review)
 WILLIAM P. BARR, United States
 Attorney General, ∗

       Respondent.
                        _________________________________

                            ORDER AND JUDGMENT **
                        _________________________________

Before TYMKOVICH, Chief Judge, BALDOCK and HARTZ, Circuit Judges.
                 _________________________________

      Juan Saucedo-Miranda, a native and citizen of Mexico, petitions for review of

the decision of the Board of Immigration Appeals (BIA) affirming the denial by the



      ∗
         In accordance with Rule 43(c)(2) of the Federal Rules of Appellate
Procedure, William P. Barr is substituted for Matthew G. Whitaker as the respondent
in this action.
      **
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
immigration judge (IJ) of his applications for asylum, restriction on removal, and

relief under the Convention Against Torture (CAT). Exercising jurisdiction under

8 U.S.C. § 1252, we deny review.

                                   BACKGROUND

      Mr. Saucedo-Miranda is subject to removal because he entered this country

without being admitted or paroled after inspection. See 8 U.S.C. § 1182(a)(6)(A)(i).

After receiving a notice to appear, he conceded removability and applied for asylum,

restriction on removal, and CAT relief.

      Mr. Saucedo-Miranda’s applications are based on violent attacks on him and

his family in Mexico. First, in or about 1994, when he was ten, his father’s employer

raped him and threatened to fire his father if he spoke about the attack. Second, in

more recent years multiple members of his family suffered violent attacks. In 2011

intruders entered the family’s home, beat several family members, and kidnapped his

brother Omar for three days. The next year, his brother Iran was robbed, beaten, and

shot as he came home from driving his taxi, and one of the attackers later fired shots

outside the family’s house. In 2013 his brother-in-law was kidnapped, then tortured

and killed when the family could not assemble a ransom. In 2017 his father was

robbed and beaten while shopping. And in late 2017 or early 2018 his family

received a phone call stating that Mr. Saucedo-Miranda himself had been kidnapped.

      For both asylum and restriction on removal, a petitioner must demonstrate he

has been or will be harmed because of one or more protected grounds listed in the

statutes. See 8 U.S.C. § 1158(b)(1)(B)(i) (asylum); id. § 1231(b)(3)(A) (restriction

                                           2
on removal). As relevant to this proceeding, Mr. Saucedo-Miranda chose the

protected category of “membership in a particular social group,”

id. § 1158(b)(1)(B)(i); id. § 1231(b)(3)(A), and proposed two social groups. One was

“[c]hild rape victims who were without legal resources in country of removal due to

stigmatization by society and Governmental inability to protect children.” Admin. R.

Vol. 1 at 193. The other group was his family: “Family was targeted by Cartel for

quota and ransom. Family united against Cartel and were targeted as a result for

retribution such as [Mr. Saucedo-Miranda’s] father being beaten, his brother in law

being kidnapped and killed, and his brother being assaulted.” Id.

      The IJ held that the asylum claim was time-barred, but he considered the

proposed social groups in connection with restriction on removal. He gave several

reasons for rejecting the child-victim group as a cognizable “particular social group.”

And although the IJ held that the Saucedo-Miranda family was a cognizable

“particular social group,” he found that Mr. Saucedo-Miranda’s family members

were not harmed on account of their membership in the family but instead were

simply the victims of criminals seeking financial gain. Finally, the IJ rejected

Mr. Saucedo-Miranda’s claim for CAT relief. The IJ interpreted the claim as being

based on fears of cartel violence and held that Mr. Saucedo-Miranda had failed to

show that (1) the cartels would be motivated to torture him, (2) he would be unable to

relocate to a different part of Mexico to avoid the cartels, and (3) any torture would

be at the instigation or with the consent of the Mexican government. The IJ further

stated that Mr. Saucedo-Miranda “does not appear to claim that he will be tortured on

                                           3
account of being raped by his father’s employer in 1994,” but if he had intended such

a claim, the IJ “would find that since [he] was unable to demonstrate a likelihood of

future harm for purposes of [restriction on removal], he has necessarily failed to meet

the higher standard under the CAT.” Admin. R. Vol. 1 at 81 n.5.

       The BIA affirmed the denial of all forms of relief. It agreed with the IJ that

the child-victim group was not a cognizable “particular social group.” It held that the

group is impermissibly “defined by its members’ persecution,” id. at 3, and that it “is

not defined with sufficient particularity or social distinction,” id. at 4. Further, “the

proposed group is overbroad and amorphous, as legal resources and government

protection can encompass many varying manifestations.” Id.

       The BIA also rejected the claims based on family status, upholding the finding

that the attacks on the family members were criminal actions rather than violence

directed toward the family as such. “The Immigration Judge did not clearly err in

concluding that the individuals and alleged entities—some identified, others not—

that harmed [Mr. Saucedo-Miranda’s] family members would have done so

irrespective of the familial relationship.” Id. at 5. The BIA concluded that

Mr. Saucedo-Miranda “did not establish that his family members were harmed

because of their family relationship, or that he will be targeted for future harm in

Mexico on account of his family ties.” Id.

       Finally, the BIA affirmed the denial of CAT relief. Although

Mr. Saucedo-Miranda argued explicitly that his rape constituted torture that entitled

him to CAT relief, the BIA did not address that argument. Instead, it focused on the

                                            4
prospect of torture by the cartels, holding that “general cartel violence in Mexico is

insufficient to warrant Convention Against Torture protection” and that “[t]he

Immigration Judge did not clearly err in finding that Mexican authorities are

aggressively targeting drug cartels.” Id.

                                    DISCUSSION

I.    Standard of Review

      “Because a single member of the BIA affirmed the IJ’s decision under

8 C.F.R. § 1003.1(e)(5), we review only the BIA’s opinion and not grounds stated in

the IJ decision but not relied upon by the BIA.” Velasco v. Holder, 736 F.3d 944,

946 (10th Cir. 2013). Accordingly, we consider only the arguments concerning the

grounds the BIA relied on, not arguments addressing issues outside of the BIA’s

decision, such as the timeliness of the asylum application.

      “We review the BIA’s legal determinations de novo, and its findings of fact

under a substantial-evidence standard.” Niang v. Gonzales, 422 F.3d 1187, 1196

(10th Cir. 2005). The substantial-evidence standard requires us to ensure “that

factual determinations are supported by reasonable, substantial and probative

evidence considering the record as a whole.” Id. (internal quotation marks omitted).

“The BIA’s findings of fact are conclusive unless the record demonstrates that any

reasonable adjudicator would be compelled to conclude to the contrary.” Id. (internal

quotation marks omitted).




                                            5
II.      Asylum and Restriction on Removal

         A.    Child-Victim Group

         The first issue before the BIA was whether the proposed child-victim group

was a cognizable “particular social group.” Mr. Saucedo-Miranda’s opening brief,

however, fails to adequately challenge the BIA’s rejection of this proposed group.

The BIA gave several reasons for rejecting the proposed group, but the brief does not

attack all of those grounds. For example, it says nothing about the BIA’s first reason

for rejecting the proposed group—that it impermissibly defines itself circularly,

solely by the harm that group members experienced. See In re W-G-R-, 26 I. & N.

Dec. 208, 215 (BIA 2014) (“Persecutory conduct aimed at a social group cannot

alone define the group, which must exist independently of the persecution.”), vacated

in part on other grounds sub nom. Reyes v. Lynch, 842 F.3d 1125, 1143 (9th Cir.

2016).

         When a tribunal rejects a claim on multiple independent grounds, the

petitioner or appellant must challenge each ground. See Lebahn v. Nat’l Farmers

Union Unif. Pension Plan, 828 F.3d 1180, 1188 (10th Cir. 2016). The failure to do

so means that we must deny review of the BIA’s rejection of the child-victim group:

even if Mr. Saucedo-Miranda were to prevail on the arguments he makes about the

proposed group, the BIA’s decision still would stand on the grounds he does not

challenge. See id. (stating that where a party argues one ground but gives the court

“no basis to disturb” another of the underlying rulings, “we must affirm”).



                                            6
       B.     Family Group

       The BIA next rejected the claims based on family status. In determining that

the Saucedo-Miranda family could constitute a cognizable “particular social group,”

it relied on In re L-E-A-, 27 I. & N. Dec. 40 (BIA 2017). But after the parties filed

their briefs in this proceeding, the Attorney General reversed L-E-A- in part, holding

that “an alien’s family-based group will not constitute a particular social group unless

it has been shown to be socially distinct in the eyes of its society, not just those of its

alleged persecutor.” In re L-E-A-, 27 I. & N. Dec. 581, 582 (A.G. 2019); see also id.

(“[A]n alien’s immediate family . . . generally will not be distinct on a societal scale,

whether or not it attracts the attention of criminals who seek to exploit that family

relationship in the service of their crimes.”).

       We need not consider the effect of the Attorney General’s recent decision,

however, because substantial evidence supports the BIA’s decision that

Mr. Saucedo-Miranda failed to show that his family suffered the attacks because they

were members of the family, rather than because the perpetrators were criminals who

simply sought money and property. An applicant for asylum and restriction on

removal must show a nexus between the harm suffered or feared and a protected

status. See 8 U.S.C. § 1158(b)(1)(B)(i) (stating, for asylum, “the applicant must

establish that . . . membership in a particular social group . . . was or will be at least

one central reason for persecuting the applicant”); id. § 1231(b)(3)(A) (restricting

removal to a country if “the alien’s life or freedom would be threatened in that

country because of the alien’s . . . membership in a particular social group”).

                                             7
      During the hearing, Mr. Saucedo-Miranda admitted that he had no personal

knowledge of who committed the crimes against his brothers, brother-in-law, and

father. He did not know if anyone witnessed his brother-in-law’s kidnapping, and the

ransom calls were anonymous. Neither he nor his family knew who invaded the

house and kidnapped his brother Omar. He also admitted that he had no personal

knowledge of the person who was arrested and convicted for shooting outside his

family’s house or whether he was a member of a gang or cartel. And he did not

know if any of the attackers had ever said anything to explain why they were

attacking, other than that they wanted money.

      In addition, Mr. Saucedo-Miranda characterized the violence against his

brother Iran and his father as robberies that resulted in beatings because the victims

had no money, and his brother-in-law’s murder as the result of the family’s inability

to pay a ransom. He stated that “all over Mexico, no matter where you are, you see

how they are murdering people, kidnapping people, asking for money, and it doesn’t

matter whether you’re in the city or far from it.” Admin. R. Vol. 1 at 126.

      Because the record fails to “demonstrate[] that any reasonable adjudicator

would be compelled to conclude” that Mr. Saucedo-Miranda’s family was harmed

because they were members of the family, rather than for some other motive such as

financial gain, we must uphold the BIA’s decision. Niang, 422 F.3d at 1196.




                                           8
III.   CAT Relief

        The BIA also denied Mr. Saucedo-Miranda’s request for CAT relief. “The

CAT prohibits the return of an alien to a country where it is more likely than not that

he or she would be tortured.” Id. (internal quotation marks omitted).

       Torture is defined as [] any act by which severe pain or suffering, whether
       physical or mental, is intentionally inflicted on a person for such purposes
       as obtaining from him or her or a third person information or a confession,
       punishing him or her for an act he or she or a third person has committed or
       is suspected of having committed, or intimidating or coercing him or her or
       a third person, or for any reason based on discrimination of any kind, when
       such pain or suffering is inflicted by or at the instigation of or with the
       consent or acquiescence of a public official or other person acting in an
       official capacity.
Id. (internal quotation marks omitted). For CAT relief a petitioner need not show

that torture will be based on a statutorily protected ground. See id.

       Mr. Saucedo-Miranda renews the argument he made before the BIA, that he is

entitled to CAT relief because of his childhood rape. As stated above, the BIA did

not address this argument, instead focusing on whether he was more likely than not to

be tortured by the cartels. Because “we must be cautious not to assume the role of

the BIA. . . [,] when it has failed to address a ground raised by an applicant in support

of [his] claim, we should ordinarily not reverse on that ground but should instead

remand if the ground appears to have any substance.” Id. at 1197. But there is no

substance to Mr. Saucedo-Miranda’s CAT argument.

       Mr. Saucedo-Miranda appears to claim torture from both the rape itself and the

continuing mental trauma resulting from the rape. It is doubtful that the BIA could

conclude that the rape qualifies as “torture” for purposes of the CAT, as the record

                                            9
would not support a finding that the criminal perpetrator committed the rape for a

purpose proscribed by CAT (for example, to obtain a confession, for punishment, or

because of discrimination). Even assuming, however, that the BIA could conclude

the rape itself qualifies as “torture,” past torture does not establish a presumption of

future torture and does not automatically entitle Mr. Saucedo-Miranda to CAT relief.

See id. at 1196, 1202.

      Mr. Saucedo-Miranda identifies nothing in the record to show that, even

though he is now an adult male, he is more likely than not to be raped in Mexico.

Rather, with regard to future harm, he seems to assert that the rape continues to cause

him mental suffering that would qualify as torture. See Opening Br. at 23 (stating

that his rape resulted in “extreme emotional trauma . . . which can only be described

as meeting and satisfying the definition of torture”). But this conclusory assertion

fails to explain why a continuing consequence of past torture itself necessarily

constitutes torture. Further, Mr. Saucedo-Miranda fails to make any showing that

any future mental suffering would be inflicted for a purpose proscribed by CAT or

would involve governmental consent or acquiescence.

      For these reasons, we decline to remand the CAT claim for the BIA’s further

consideration.




                                           10
                                 CONCLUSION

      The motion to proceed without prepayment of fees and costs is granted. The

petition for review is denied.


                                         Entered for the Court


                                         Harris L Hartz
                                         Circuit Judge




                                       11